United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1631
                        ___________________________

                   Jose Najarro Zuniga; Roni Najarro-Ramirez

                            lllllllllllllllllllllPetitioners

                                          v.

            Eric H. Holder, Jr., Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: February 5, 2014
                            Filed: February 11, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

       Guatemalan citizens Jose Najarro Zuniga and Rony Najarro-Ramirez petition
for review of an order of the Board of Immigration Appeals (BIA), which upheld an
immigration judge’s denial of asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). After careful review, we conclude that the denial
of relief was supported by substantial evidence on the record as a whole. See
Khrystotodorov v. Mukasey, 551 F.3d 775, 781-82 (8th Cir. 2008) (substantial-
evidence standard for reviewing denials of asylum, withholding of removal, and CAT
relief); Melecio-Saquil v. Ashcroft, 337 F.3d 983, 987 (8th Cir. 2003) (dramatic,
post-1996 changes in Guatemala prevented dated events from translating into
objectively reasonable fear of persecution).1 Accordingly, we deny the petition for
review. See 8th Cir. R. 47B.
                        ______________________________




      1
        We note that the BIA expressly stated that it was not basing its decision on 8
U.S.C. § 1158(b)(2)(A)(i) (alien who ordered, incited, assisted, or otherwise
participated in persecution of others is barred from obtaining asylum). We therefore
do not consider the applicability of that provision. Cf. Uanreroro v. Gonzales, 443
F.3d 1197, 1204 (10th Cir. 2006) (appeals court will not affirm on ground raised in
immigration judge’s decision unless relied on by BIA in its affirmance).

                                         -2-